Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims as amended present a system, method, and non-transitory computer-readable medium comprising: a first system comprising: a first memory storing first processor-executable process steps; and a first processor to execute the first processor-executable process steps to cause the first system to: receive a first indication to effect a first change to a hierarchy data model, the hierarchy data model describing hierarchical data stored by a database; store, prior to executing first instructions to effectuate the first change, a first record including first values specifying the first change in a local memory of the first system receive a second indication to effect a second change to the hierarchy data model; store, prior to executing second instructions to effectuate the second change, a second record including second values specifying the second change in the local memory of the first system; receive a save instruction to save the changed hierarchy data model; and in response to the save instruction, transmit the first record and the second record to a second system; the second system comprising: Amendment and Response to December 8, 2021 Final Office Action and February 22, 2022 Advisory Action a second memory storing second processor-executable process steps; and a second processor to execute the second processor-executable process steps to cause .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        3/22/2022
/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152